Per Curiam.

Respondent was admitted to practice in the First Judicial Department on December 3, 1956.
There were three serious charges made against respondent involving the conversion of funds deposited with him in escrow, the issuance of 36 worthless checks drawn on his personal and special accounts and the conversion of the sum of $15,000 from a client upon the representation that said sum would be invested on her behalf. In addition, respondent was charged with having unreasonably failed to co-operate with petitioner’s Committee on Grievances, in its initial investigation, in that he failed to appear for a scheduled interview, failed to submit a statement to the committee explaining his position concerning the matters before it and failed to communicate with counsel for the committee. (Charge No. 3.)
The Referee has found that respondent’s guilt on each of the four charges of professionál misconduct has been established and the record fully supports such finding. The Referee’s report is confirmed.
*163Respondent’s behavior demonstrates a pattern of consistent misconduct and a complete disinterest by him in his professional obligations. Respondent clearly lacks the character and fiitness required of an attorney at law. (Matter of Turk, 25 A D 2d 255; Matter of Berkson, 282 App. Div. 265.) In view of the gravity of his misconduct respondent should be disbarred. We do not take into consideration respondent’s failure to co-operate with the Committee on Grievances, as set forth in Charge No. 3, in assessing punishment.
Respondent should be disbarred.
Botein, P. J., Stevens, Steuer, Capozzoli and McNally, JJ., concur.
Respondent disbarred effective July 18,1968.